610 F.2d 228
In re T. Bertram LANCE, Petitioner.
No. 80-7028.
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1980.

Powell, Goldstein, Frazer & Murphy, Atlanta, Ga., Janis, Schuelke & Wechsler, Washington, D. C., for petitioner.
Marvin R. Loewy, U. S. Dept. of Justice, Washington, D. C., for Dept. of Justice.
Before GOLDBERG, RUBIN and POLITZ, Circuit Judges.
PER CURIAM:


1
Appellate Review of the conduct of criminal proceedings should usually be postponed until after final judgment has been rendered by the trial court.  See Will v. United States, 389 U.S. 90, 96, 88 S. Ct. 269, 274, 19 L. Ed. 2d 305, 310 (1967) (in which review was sought by the government); Cf. Helstoski v. Meanor, 442 U.S. 500, 99 S. Ct. 2445, 61 L. Ed. 2d 30 (1979) (denying a writ of mandamus to a defendant who had a remedy by appeal).


2
All parties agree that there is no precedent for staying the trial.  Having carefully considered the motion and the consequences of granting as well as those of denying it, both in the present case and as a precedent for this circuit, we conclude that it should be DENIED.